DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 03/16/2022. The amendments filed on 03/16/2022 have been entered. Accordingly Claims 1-19 are pending. Claim 20 has been canceled. The previous rejections of claims 1-19 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/16/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: “…ultrasound waves by driving driving target transducers…”  the word driving is repeated.  Appropriate correction is required.
Claims 1, 3-4 and 17-19 are objected to because of the following informalities: utilizing the term “when” instead of the phrase “in a case” simplifies the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakazawa (20120323514, December 20, 2012)(hereinafter, “Nakazawa”) and Barthe et. al. (U.S. 20110112405, May 12, 2011)(hereinafter, “Barthe”).
Regarding Claim 1, Nakazawa teaches: An ultrasound diagnostic apparatus (Fig. 1, “This kind of ultrasonic sensor 1 can be used for various kinds of devices that send or receive ultrasonic waves, such as a biopsy device for measuring in vivo blood vessel position, blood flow speed, blood pressure and the like, for example, by sending and receiving ultrasonic waves, a stress measuring device for measuring pressing force or sheer force acting on an elastic film by detecting through use of ultrasonic waves the movement of the elastic film provided on the surface to the ultrasonic sensor 1” [0039]), comprising:
A probe that comprises a plurality of ultrasound transducers and transmits and receives ultrasound waves by driving target transducers, among the plurality of ultrasound transducers (Fig. 1, elements 1, 10 and 100, ultrasonic sensor and receiving elements, [0006][0039][0040][0042][0049]); 
a processor configured to supply a driving voltage to the driving target transducers (“…the detection circuit 20 is connected to the lower electrode wire 144 of the receiving elements 10 (receiving elements 10A) arranged at one end of the receiving element group 100 and to the upper electrode wire 145 of the receiving elements 10 (receiving element 10B) arranged at the other end of the receiving element group 100. Then, this detection circuit 20 amplifies the voltage value of the detection signal input from the receiving element group 100 and outputs it to the controller 70. The polarization processing circuit 30 is equipped with a voltage source capable of outputting a polarization voltage for performing polarization processing on the previously described piezoelectric film 142, and is connected to the receiving element group 100 via the connection switching circuit 40. By this polarization processing circuit 30 applying the polarization voltage to the receiving element group 100, divided voltage of the concerned polarization voltage is applied to the piezoelectric film 142 of each receiving element 10.” [0053-0054]);
Nakazawa teaches with regards to limitations: a button or switch configured to check a state of the probe (“As shown in FIG. 1, this ultrasonic sensor 1 is equipped with a plurality of receiving elements 10 (piezoelectric elements), a detection circuit 20 (signal processing unit) for detecting detection signals output from the receiving element 10, a polarization processing circuit 30 (polarization processing unit), a connection switching circuit 40 (connection switching unit), a power supply unit 50, an operating unit 60, and a controller 70.” [0040]; “The determination unit 74 determines whether the polarization properties of the piezoelectric film 142 are in a stable state or an unstable state according to the elapsed time (t) acquired by the characteristics value unit 73.” [0065]); 
wherein the processor is configured to: control such that the driving voltage is supplied to each of the plurality of ultrasound transducers with all of the plurality of ultrasound transducers as the driving target transducers in a case where the button or switch is operated (“The controller 70 is connected to the previously described detection circuit 20, the polarization processing circuit 30, the connection switching circuit 40, and the operating unit 60, and controls the timing of executing polarization processing using the polarization processing circuit (execution timing of the polarization processing).” [0058]);
in a case where the button or switch is operated, calculate, for each ultrasound transducer, a reception sensitivity in a case where the probe receives an ultrasound wave with all of the plurality of ultrasound transducers as the driving target transducers, and determine whether or not a depolarization determination value calculated from the reception sensitivity of each ultrasound transducer satisfies numerical conditions set for the depolarization determination value (“FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069]); 
supply a polarization voltage to each of the plurality of ultrasound transducers in a case where the depolarization determination value is determined to satisfy the numerical conditions (“The detection circuit 20 shown in FIG. 1 is a circuit that executes detection processing for detecting (acquiring) detection signals output from each receiving element 10, and is connected to the previously described receiving element group 100 via the connection switching circuit 40. More specifically, the detection circuit 20 is connected to the lower electrode wire 144 of the receiving elements 10 (receiving elements 10A) arranged at one end of the receiving element group 100 and to the upper electrode wire 145 of the receiving elements 10 (receiving element 10B) arranged at the other end of the receiving element group 100. Then, this detection circuit 20 amplifies the voltage value of the detection signal input from the receiving element group 100 and outputs it to the controller 70. The polarization processing circuit 30 is equipped with a voltage source capable of outputting a polarization voltage for performing polarization processing on the previously described piezoelectric film 142, and is connected to the receiving element group 100 via the connection switching circuit 40. By this polarization processing circuit 30 applying the polarization voltage to the receiving element group 100, divided voltage of the concerned polarization voltage is applied to the piezoelectric film 142 of each receiving element 10. Note that the applied voltage and time may be executed at preset values according to the characteristics of the piezoelectric film 142, for example.” [0053-0054]).
Nakazawa is silent with regards to the button or switch being configured to be operable by a user.
Barthe in the field of ultrasound systems teaches: “…the user can control the imaging button 150 and the treatment button 160 with a thumb or finger, such as an index finger. An interior portion of the hand wand 100 can include electronics as well as software, connections, and/or couplings for interfacing to and from the electronics. In one embodiment, the hand wand 100 contains an electronic interface 175…in communication with at least one of the imaging button 150 and the treatment button 160. In accordance with one embodiment, the electronic interface 175 can interface with an outside source such as, for example, the controller 300. In various embodiments, the indictor 145 can be an LED, a light, an audio signal, and combinations thereof. In one aspect of the embodiments, the indicator 155 is a LED which can change colors based on different states of the CTS 20. For example the indicator 155 can be one color (or off) in a standby mode, a second color in an imaging mode and a third color in a treatment mode.” [0069]; “…when the imaging button 150 is pressed the CTS 20 enters an imaging sequence in which the imaging subsystem 350 acquires scan lines which are transferred to the embedded host 330 for data conversion and/or graphical conversion which is then communicated to the graphical interface 310. While the system is operating in the imaging sequence, the imaging button 150 may be pressed again which puts the CTS 20 into a ready state. In an aspect of this embodiment, an audio warning or visual display such as the indicator 155 may be initiated to alert the user that the CTS 20 is in the ready state. In the ready state, the controller subsystem 340 communicates with the embedded host 330 to acquire users entered treatment settings. These treatment settings can be checked and can be verified and converted to hardware parameter in the controller subsystem 340. In one embodiment, such set hardware parameters can include treatment timing, cadence, time on, time off, RF driver power, voltage levels, acoustic power output, oscillator frequency, therapy transducer frequency, treatment spacing, travel, motion mechanism speed, and/or combinations thereof.” [0108]  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazawa to include a button or switch that is configured to be operable by a user as taught in Barthe to provide user flexibility and physical communication with system operational settings and controls. 
  Regarding Claim 2, the combination of references Nakazawa and Barthe substantially teaches the claim limitations as provided above.
Nakazawa further teaches: wherein the processor is configured to calculate at least one of a variance of the reception sensitivity of each ultrasound transducer, an average value of the reception sensitivity of each ultrasound transducer, or a minimum value of the reception sensitivity of each ultrasound transducer as the depolarization determination value (“FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10.” [0067]; “When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small.” [0068]).
Regarding Claim 16, the combination of references Nakazawa and Barthe substantially teaches the claim limitations as provided above.
Nakazawa  teaches: wherein an operation mode of the ultrasound diagnostic apparatus includes a first mode and a second mode, the probe transmits and receives ultrasound waves to and from an inside of a subject while the operation mode is the first mode, the ultrasound probe is located outside the subject while the operation mode is the second mode, the button or switch is operated while the operation mode is the second mode, and the processor is configured to supply the polarization voltage to each of the plurality of ultrasound transducers while the operation mode is the second mode (“The mode switching unit 71 switches and sets the operating mode of the ultrasonic sensor 1. In specific terms, the mode switching unit 71 switches between the signal processing mode which allows detection by the detection circuit 20 of detection signals from the receiving element group 100, the calibration mode for which polarization processing of the receiving element group 100 is executed by the polarization processing circuit 30, and a stability transition mode for restricting both processing of detection processing by the detection circuit 20 and the polarization processing by the polarization processing circuit 30.” [0060]; “When it is determined that the polarization properties of the piezoelectric film 142 are in an unstable state based on the determination results of this determination unit 74, and the operating mode of the ultrasonic sensor 1 is switched to the calibration mode by the mode switching unit 71, the polarization controller 75 outputs control signals to the connection switching circuit 40, switches the connection state of the connection switching circuit 40 to the second connection state, and has polarization processing of the piezoelectric film 142 done by the polarization processing circuit 30. When it is determined that the polarization properties of the piezoelectric film 142 are in a stable state based on the determination results of this determination unit 74, and the operating mode of the ultrasonic sensor 1 is switched to the signal processing mode by the mode switching unit 71, the detection controller 76 outputs control signals to the connection switching circuit 40, and switches to the first connection state. Then, the detection signals output from the receiving element group 100 are detected by the detection circuit 20.” [0073-0074]).
Regarding Claim 19, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Nakazawa teaches: An operation method of an ultrasound diagnostic apparatus according to claim 1, comprising: transmitting and receiving ultrasound waves by driving the driving target transducers, among the plurality of ultrasound transducers (Fig. 1, “This kind of ultrasonic sensor 1 can be used for various kinds of devices that send or receive ultrasonic waves, such as a biopsy device for measuring in vivo blood vessel position, blood flow speed, blood pressure and the like, for example, by sending and receiving ultrasonic waves, a stress measuring device for measuring pressing force or sheer force acting on an elastic film by detecting through use of ultrasonic waves the movement of the elastic film provided on the surface to the ultrasonic sensor 1” [0039]; Fig. 1, elements 1, 10 and 100, ultrasonic sensor and receiving elements, [0006][0040][0042][0049]);  
supplying the driving voltage to the driving target transducers (“…the detection circuit 20 is connected to the lower electrode wire 144 of the receiving elements 10 (receiving elements 10A) arranged at one end of the receiving element group 100 and to the upper electrode wire 145 of the receiving elements 10 (receiving element 10B) arranged at the other end of the receiving element group 100. Then, this detection circuit 20 amplifies the voltage value of the detection signal input from the receiving element group 100 and outputs it to the controller 70. The polarization processing circuit 30 is equipped with a voltage source capable of outputting a polarization voltage for performing polarization processing on the previously described piezoelectric film 142, and is connected to the receiving element group 100 via the connection switching circuit 40. By this polarization processing circuit 30 applying the polarization voltage to the receiving element group 100, divided voltage of the concerned polarization voltage is applied to the piezoelectric film 142 of each receiving element 10.” [0053-0054]);
detecting the the button or switch being operated to check a state of the probe; controlling such that the driving voltage is supplied to each of the plurality of ultrasound transducers with all of the plurality of ultrasound transducers as the driving target transducers in a case where the button or switch is operated (“As shown in FIG. 1, this ultrasonic sensor 1 is equipped with a plurality of receiving elements 10 (piezoelectric elements), a detection circuit 20 (signal processing unit) for detecting detection signals output from the receiving element 10, a polarization processing circuit 30 (polarization processing unit), a connection switching circuit 40 (connection switching unit), a power supply unit 50, an operating unit 60, and a controller 70.” [0040]; “The determination unit 74 determines whether the polarization properties of the piezoelectric film 142 are in a stable state or an unstable state according to the elapsed time (t) acquired by the characteristics value unit 73.” [0065]);
in a case where the checking operation unit is operated, calculating, for each ultrasound transducer, the reception sensitivity in a case 45 where the ultrasound transducer unit receives the ultrasound wave with all of the plurality of ultrasound transducers as the driving target transducers, and determining whether or not the depolarization determination value calculated from the reception sensitivity of each ultrasound transducer satisfies the numerical conditions set for the depolarization determination value (“FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069]); 
and supplying a polarization voltage to each of the plurality of ultrasound transducers in a case where the processor determines that the depolarization determination value satisfies the numerical conditions (“The detection circuit 20 shown in FIG. 1 is a circuit that executes detection processing for detecting (acquiring) detection signals output from each receiving element 10, and is connected to the previously described receiving element group 100 via the connection switching circuit 40. More specifically, the detection circuit 20 is connected to the lower electrode wire 144 of the receiving elements 10 (receiving elements 10A) arranged at one end of the receiving element group 100 and to the upper electrode wire 145 of the receiving elements 10 (receiving element 10B) arranged at the other end of the receiving element group 100. Then, this detection circuit 20 amplifies the voltage value of the detection signal input from the receiving element group 100 and outputs it to the controller 70. The polarization processing circuit 30 is equipped with a voltage source capable of outputting a polarization voltage for performing polarization processing on the previously described piezoelectric film 142, and is connected to the receiving element group 100 via the connection switching circuit 40. By this polarization processing circuit 30 applying the polarization voltage to the receiving element group 100, divided voltage of the concerned polarization voltage is applied to the piezoelectric film 142 of each receiving element 10. Note that the applied voltage and time may be executed at preset values according to the characteristics of the piezoelectric film 142, for example.” [0053-0054]).
Nakazawa is silent with regards to the button or switch being configured to be operable by a user.
Barthe in the field of ultrasound systems teaches: “…the user can control the imaging button 150 and the treatment button 160 with a thumb or finger, such as an index finger. An interior portion of the hand wand 100 can include electronics as well as software, connections, and/or couplings for interfacing to and from the electronics. In one embodiment, the hand wand 100 contains an electronic interface 175…in communication with at least one of the imaging button 150 and the treatment button 160. In accordance with one embodiment, the electronic interface 175 can interface with an outside source such as, for example, the controller 300. In various embodiments, the indictor 145 can be an LED, a light, an audio signal, and combinations thereof. In one aspect of the embodiments, the indicator 155 is a LED which can change colors based on different states of the CTS 20. For example the indicator 155 can be one color (or off) in a standby mode, a second color in an imaging mode and a third color in a treatment mode.” [0069]; “…when the imaging button 150 is pressed the CTS 20 enters an imaging sequence in which the imaging subsystem 350 acquires scan lines which are transferred to the embedded host 330 for data conversion and/or graphical conversion which is then communicated to the graphical interface 310. While the system is operating in the imaging sequence, the imaging button 150 may be pressed again which puts the CTS 20 into a ready state. In an aspect of this embodiment, an audio warning or visual display such as the indicator 155 may be initiated to alert the user that the CTS 20 is in the ready state. In the ready state, the controller subsystem 340 communicates with the embedded host 330 to acquire users entered treatment settings. These treatment settings can be checked and can be verified and converted to hardware parameter in the controller subsystem 340. In one embodiment, such set hardware parameters can include treatment timing, cadence, time on, time off, RF driver power, voltage levels, acoustic power output, oscillator frequency, therapy transducer frequency, treatment spacing, travel, motion mechanism speed, and/or combinations thereof.” [0108]  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazawa to include a button or switch that is configured to be operable by a user as taught in Barthe to provide user flexibility and physical communication with system operational settings and controls. 

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Barthe and Shiina (JP2012139460)(hereinafter, “Shiina”).
Regarding Claim 3, the combination of references Nakazawa and Barthe substantially teach the claim limitations as provided above.
With regards to limitation: further comprising: a memory that stores a cumulative value of a driving time of the driving target transducer, 42 wherein, in a case where the cumulative value stored in the memory is equal to or greater than a threshold value, the processor is configured to supply the polarization voltage to each of the plurality of ultrasound transducers, Nakazawa teaches: “FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069].
Nakazawa does not teach a memory for storing the value.
Shiina in the field of ultrasound diagnostics teaches: “The storage unit 10 stores various information and data. In particular, the storage unit 10 stores in advance threshold values of physical quantities that change with the degree of depolarization of the piezoelectric element of the ultrasonic probe 1. Examples of this physical quantity include the voltage value and current value of the reception signal output from the ultrasonic probe 1, and the temperature of the electrode pair during operation of the ultrasonic probe 1. The information stored as the threshold value may be one value of the physical quantity or may indicate a certain range of the physical quantity.  The voltage value and current value of the received signal will be described. The voltage value and current value of the received signal obtained in the transmission / reception of ultrasonic waves under the same conditions become smaller as the depolarization of the piezoelectric element proceeds.” (section: storage unit 10).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazawa to include a memory that stores a cumulative value as taught in Shiina to perform comparison results between detected and stored threshold values (Shiina, section: description).
Regarding Claim 4, the combination of references Nakazawa and Barthe substantially teach the claim limitations as provided above.
Further, regarding limitations, further comprising: a memory that stores a cumulative value of a driving time of the driving target transducer, wherein, in a case where the cumulative value stored in the memory is equal to or greater than a threshold value, the processor is configured to supply the polarization voltage to each of the plurality of ultrasound transducers, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Regarding Claim 5, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Nakazawa does not explicitly teach: wherein the cumulative value stored in the memory is set to an initial value after the processor supplies the polarization voltage to each of the plurality of ultrasound transducers.
Shiina in the field of ultrasound diagnostics teaches: “The storage unit 10 stores various information and data. In particular, the storage unit 10 stores in advance threshold values of physical quantities that change with the degree of depolarization of the piezoelectric element of the ultrasonic probe 1. Examples of this physical quantity include the voltage value and current value of the reception signal output from the ultrasonic probe 1, and the temperature of the electrode pair during operation of the ultrasonic probe 1. The information stored as the threshold value may be one value of the physical quantity or may indicate a certain range of the physical quantity.  The voltage value and current value of the received signal will be described. The voltage value and current value of the received signal obtained in the transmission / reception of ultrasonic waves under the same conditions become smaller as the depolarization of the piezoelectric element proceeds.” (section: storage unit 10).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify further modify the combination of Nakazawa, Barthe and Shiina such that the cumulative value stored in the memory is set to an initial value after the polarization voltage supply unit supplies the polarization voltage to each of the plurality of ultrasound transducers. to include a memory that stores a cumulative value as taught in Shiina to perform comparison results between detected and stored threshold values (Shiina, section: description).
Regarding Claim 6, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein the cumulative value stored in the memory is set to an initial value after the processor supplies the polarization voltage to each of the plurality of ultrasound transducers, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 7, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Nakazawa teaches: wherein a console is provided to receive a user's input operation regarding the threshold value (“The operating unit 60 is provided on an external part of the ultrasonic sensor 1 that is not shown, and is a part with which input signals are input by the operation of a user.” [0057]).
Regarding Claim 8, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein a console is provided to receive a user's input operation regarding the threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 9, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein a console is provided to receive a user's input operation regarding the threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 10, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein a console is provided to receive a user's input operation regarding the threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa, Barthe, Shiina and Wakabayashi et. al. (U.S. 20070167814, July 19 2007)(hereinafter, “Wakabayashi”).
Regarding Claim 11, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Nakazawa does not explicitly teach: wherein the probe and the memory are provided in an ultrasound endoscope.
Wakabayashi in the field of ultrasound diagnostics teaches: “The endoscope and ultrasonic system 1 illustrated in FIG. 1 comprises an endoscope device 2 for performing endoscopy, a capacitive ultrasonic probe device for insertion into a body cavity (hereafter, abbreviated as capacitive ultrasonic probe device) 3 according to the present embodiment, and an ultrasonic diagnostic device 4 for performing ultrasonic diagnosis.”[0090];“The ultrasonic diagnostic device 4 illustrated in FIG. 12 has a configuration wherein a memory unit 99 is further provided at the output portion of the A/D conversion unit 53 in the ultrasonic transducer and transducer control circuit block 32 in FIG. 2, and writing and reading out of an echo signal at the memory unit 99 is controlled by the control circuit 52.” [0191].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nazawa, Barthe and Shiina such that the ultrasound transducer unit and the memory are provided in an ultrasound endoscope inserted into the subject as taught in Wakabayashi to perform ultrasonic diagnostics (Wakabayashi, [0090]).
Regarding Claim 12, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein the probe and the memory are provided in an ultrasound endoscope, is substantially similar in scope with corresponding limitations recited in Claim 11 and is therefore, rejected under the same rationale.
Regarding Claim 13, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
Further, regarding limitation, wherein the probe and the memory are provided in an ultrasound endoscope, is substantially similar in scope with corresponding limitations recited in Claim 11 and is therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Nakazawa, Barthe and Shiina substantially teach the claim limitations as provided above.
With regards to limitation, wherein the button or switch is provided in the ultrasound endoscope, Nakazawa teaches, “FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069]); 
 Nakazawa does not explicitly teach an endoscope and the button is on an endoscope.
Barthe in the field of ultrasound systems teaches: “…In one embodiment, of the hand wand 100 includes an imaging button 150, a treatment button 160, and an indicator 155 on a top portion of the hand wand 100. Other arrangements of buttons and/or indicators are possible in various embodiments. In one embodiment the hand wand 100 includes a hand rest 148 on a bottom portion and a coupler 140 distal to the flexible connector 145.” [0069]  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazawa to include a button or switch on a probe as taught in Barthe to provide user flexibility and physical communication with system operational settings and controls. 
 Wakabayashi in the field of ultrasound diagnostics teaches: “The endoscope and ultrasonic system 1 illustrated in FIG. 1 comprises an endoscope device 2 for performing endoscopy, a capacitive ultrasonic probe device for insertion into a body cavity (hereafter, abbreviated as capacitive ultrasonic probe device) 3 according to the present embodiment, and an ultrasonic diagnostic device 4 for performing ultrasonic diagnosis.”[0090].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nazawa, Barthe and Shiina to include an ultrasound endoscope as taught in Wakabayashi to perform ultrasonic diagnostics (Wakabayashi, [0090]). From the teachings of combination Nakazawa, Barthe, Shiina and Wakabayashi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the parts to a design choice configuration that would have the button or switch in the ultrasound endoscope as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding Claim 15, the combination of references Nakazawa and Barthe substantially teach the claim limitations as provided above.
Nakazawa does not teach: wherein the probe is a convex type probe in which the plurality of ultrasound transducers are disposed in an arc shape.
Wakabayashi in the field of ultrasound diagnostics teaches: “The conical processed face making up the ultrasonic reflected face is a convex curved face as viewed from the ultrasonic incident side…” [00246].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nazawa such that ultrasound transducer unit is a convex type probe in which the plurality of ultrasound transducers are disposed in an arc shape as taught in Wakabayashi “…so the ultrasonic beam reflected there is converted into a fan beam” (Wakabayashi, [0246]).
Regarding Claim 17, the combination of references Nakazawa and Barthe substantially teach the claim limitations as provided above.
With regards to limitation, wherein the probe has an acoustic matching layer disposed outside the plurality of ultrasound transducers, and in a case where the checking button or switch is operated, the processor is configured to control such that the probe transmits ultrasound waves with all of the plurality of ultrasound transducers as the driving target transducers and receives ultrasound waves reflected by the acoustic matching layer, Nakazawa teaches, “As shown in FIG. 1, this ultrasonic sensor 1 is equipped with a plurality of receiving elements 10 (piezoelectric elements), a detection circuit 20 (signal processing unit) for detecting detection signals output from the receiving element 10, a polarization processing circuit 30 (polarization processing unit), a connection switching circuit 40 (connection switching unit), a power supply unit 50, an operating unit 60, and a controller 70.” [0040]; “The determination unit 74 determines whether the polarization properties of the piezoelectric film 142 are in a stable state or an unstable state according to the elapsed time (t) acquired by the characteristics value unit 73.” [0065]; “FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069].
Nakazawa does not teach an acoustic matching layer.
Wakabayashi in the field of ultrasound diagnostics teaches: “FIG. 24 is a diagram illustrating one example of acoustic matching means provided between the cavity 226 and the rod 208. A configuration wherein an acoustic matching layer 316 is provided at a position near the bottom face of the rod 208 between the cavity 226 and the rod 208 is employed. In other words, the acoustic matching layer 316 is formed at the side near the cavity 226 and the rod 208. It is needless to say that as for such an acoustic matching layer, one or more acoustic matching layers such as changing acoustic impedance gradually may be provided.” [0253];” With the manufacturing method illustrated in FIG. 25A through FIG. 25J, reference numeral 208 denotes an ultrasonic beam propagation direction conversion rod, 223 denotes a silicon substrate, 224 denotes a membrane film, 225 denotes a lower electrode (signal electrode), 226 denotes a cavity, 227 denotes a cavity, 316 denotes an acoustic matching layer, 317 denotes a separate member supporting portion, 322 denotes an etching portion, 324 denotes an interconnect via hole, 325 denotes an insulating film, 326 denotes a contact pad (for a common ground electrode (351)), 327 denotes a contact pad (for a signal electrode (225)), 328 denotes a membrane supporting portion, 329 denotes a sacrifice layer, 331 denotes a sacrifice layer removal hole, 333 denotes a membrane with a hole shielding film, and 351 denotes an upper electrode” [0255].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound transducer unit in Nakazawa to include an acoustic matching layer disposed outside the plurality of ultrasound transducers as taught in Wakabayashi to provide changes to acoustic impedance gradually (Wakabayashi, [0253]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa, Barthe and Segall (U.S.20170067858, EFD February 19, 2015)(hereinafter, “Segall”).
Regarding Claim 18, the combination of references Nakazawa and Barthe substantially teach the claim limitations as provided above.
With regards to limitations, wherein the button or switch is operated in a state in which the probe is in contact with a phantom disposed outside a subject, and in a case where the button or switch is operated, the processor is configured to control such that the probe transmits ultrasound waves with all of the plurality of ultrasound transducers as the driving target transducers and receives ultrasound waves reflected by the phantom, Nakazawa teaches, “As shown in FIG. 1, this ultrasonic sensor 1 is equipped with a plurality of receiving elements 10 (piezoelectric elements), a detection circuit 20 (signal processing unit) for detecting detection signals output from the receiving element 10, a polarization processing circuit 30 (polarization processing unit), a connection switching circuit 40 (connection switching unit), a power supply unit 50, an operating unit 60, and a controller 70.” [0040]; “The determination unit 74 determines whether the polarization properties of the piezoelectric film 142 are in a stable state or an unstable state according to the elapsed time (t) acquired by the characteristics value unit 73.” [0065]; “FIG. 3 is a graph showing the receiving sensitivity of the ultrasonic sensor 1. In FIG. 3, the horizontal axis indicates the elapsed time (t), and the vertical axis indicates the receiving sensitivity (mV) of the receiving elements 10. When polarization processing is executed on the piezoelectric film 142, immediately after polarization processing (t=0), it is possible to orient the polarization direction for each domain in one direction. However, this state is unstable, so it is easy for the polarization direction of each domain to change, and after a prescribed time (first time: t=t1) has elapsed, this becomes a stable state for which the polarization direction changes are small. Then, after this stable state has continued for a prescribed time (t=t2), the piezoelectric film 142 again goes to an unstable state for which polarization direction changes occur easily. Note that this first time and second time are values that change according to the constitutional materials, crystal structure and the like of the piezoelectric film 142, and it is possible to know these by measuring in advance when forming the receiving elements 10, for example…with the receiving elements 10, as shown in FIG. 3, from after polarization processing until the first time (0.ltoreq.t<t1), though the receiving sensitivity is high, the volume of change in the receiving sensitivity is also greater. Therefore, during this period, when detection processing is executed, the detection signal size changes due to differences in the detection timing even when ultrasonic waves of the same sound pressure are received.” [0067-0069].
Nakazawa does not teach a phantom.
Segall in the field of teaches: “Testing the transducers one by one in the transducer interrogation mode is conveniently done by sending a voltage pulse from one transmitter/receiver 3 to one transducer 7 through lead 8 to create an ultrasonic pulse and reflection and receiving the voltage pulse created by the echo. The probe 6 may be arranged in the test set up such that it directed towards a phantom target 22 that creates an echo.” [0040]; “Creating a real time image is useful for checking that the ultrasound probe really works as intended and that it produces a useful image. The image mode may be a Doppler image mode. Doppler imaging mode enables the detection of relative motion. For this purpose a phantom target 22 with moving parts may be used. Doppler mode has the advantage that statistical methods are used to amplify the signal, making it possible to obtain more specific information about the probe.” [0051].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazawa to include a phantom disposed outside the subject as taught in Segall to test each transducer individually (Segall, [0040]) and “…obtain more specific information about the probe.” [0051].
Examiner notes there are differences on how the polarization/depolarization voltage processing is performed between the prior art of record and Applicant’s Specification that are not currently disclosed in the claim limitations, allowing for broader claim interpretations.

Response to Arguments
With regards to Applicant’s arguments regarding Nakazawa not teaching amended claim 1 limitations a button or switch operated by a user, as provided in the office action above Nakazawa teaches switches as provided in [0040][0065]. The user operable conditions of Applicant’s arguments are moot in view of the new grounds of rejections provided by reference Barthe above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793